﻿Let me start by
congratulating the United Nations and its Secretary-
General, Mr. Kofi Annan, on being awarded the Nobel
Peace Prize. This is an extremely well-deserved award
to a unique Organization and a unique Secretary-
General.
Let me also take this opportunity to express my
sincere condolences to the families of the victims of
yesterday’s tragedy near John F. Kennedy Airport.
We are all going through days of sorrow and
anger: sorrow for human suffering, for the loss of
human lives and for loss of security; anger, because
terrorists hit innocent people and because terror is
targeted at openness and democracy and threatens our
common security and welfare.
Seldom has the international community been
challenged as it was through the terrorist acts of 11
September. The United Nations rose to the challenge
and took the lead in the struggle against international
terrorism. Seldom have we — the peoples of the United
Nations — shown such a strong common reaction and
unity. Sweden stands wholeheartedly by the United
Nations in its call to fight terrorism, and we express
our solidarity with the American people and
Government at this difficult time.
We have now three immediate tasks. First, all
nations have to take action against terrorism, as stated
in Security Council resolution 1373 (2001): action
against the financing, planning and execution of
terrorist acts; and action that makes it clear to those
responsible for terror that they will be punished for
their acts.
We support the right of the United States
Government to self-defence, in accordance with
international law. We emphasize the central role of the
Security Council.
Secondly, we must assist the people of
Afghanistan in their immediate needs. The Afghan
people have suffered war, natural disasters and
oppression for decades. They are held hostage by an
illegitimate regime. Women and children are
systematically abused. Women are denied health care
and work; girls are practically denied education; and
their freedom is heavily restricted. Human rights do not
exist under Taliban rule. It is crucial that in all cities
now liberated from the Taliban human rights and law
and order be guaranteed.
The humanitarian situation facing the people of
Afghanistan is acute. The United Nations and all its
Member States must increase their efforts to meet the
needs of the Afghan population. Closed borders must
be opened immediately, both for refugees who seek
asylum and for the secure transport of emergency
supplies.
Thirdly, we must assist the people of Afghanistan
in the reconstruction of their country. The restoration
of this ravaged nation to a state of peaceful coexistence
must involve a political process leading to a
representative government that respects human rights
and fosters democratic development. The role,
protection and participation of women must be high on
every policy agenda.
While addressing these immediate tasks, we must
not lose sight of our long-term agenda.
A year ago, here in New York, heads of State and
Government from 147 countries adopted the
Millennium Declaration. Their message was clear: only
by working together can we meet the challenges of
globalization.
33

Today we need to build coalitions and to join
forces, not only against international terrorism, but also
to fight other global problems. We need to join forces
in the fight for global justice. Globalization and
openness make people aware of what they have, and of
what they lack. People wish to participate. People wish
to share the benefits of development. This is positive
and represents a challenge to the international
community’s ability to narrow the gap between rich
and poor.
Globalization creates wealth, but that wealth must
be more equally distributed. Today, more than one
billion people live in absolute poverty. The Millennium
Summit pledged to halve poverty by the year 2015.
This is a welcome commitment, but it is still not
enough. Political efforts should be combined with
economic, technical and scientific progress.
Development cooperation, trade and agricultural
policies must aim at poverty eradication. The
instruments are there, and the possibilities today are
better than ever before, but we, the Governments, need
to show courage and political will. We must provide
hope of freedom for the oppressed, education for the
illiterate, food for the hungry, health care for the sick
and equality for women.
Increased official development assistance is
therefore crucial. Sweden is one of the few countries
meeting the United Nations target of 0.7 per cent of
gross national income in development aid. I urge all
developed countries, in particular the big economic
Powers, to make real progress towards achieving this
goal.
The poorer countries must be integrated into the
world economy, and the new United Nations road map
is a concrete and welcome step in this direction. The
International Conference on Financing for
Development, to be held in Mexico, and the World
Summit on Sustainable Development, to be held in
Johannesburg — in which the Swedish Prime Minister,
Mr. Göran Persson, will participate — could be the
starting points for new partnership arrangements
between Government institutions, civil society and the
private sector — a partnership for global justice.
HIV/AIDS is one of the greatest threats to
humanity in our time. In some countries, large parts of
entire generations fall victim to the disease. Millions of
children are orphaned. Economic progress is hampered,
and development opportunities are lost. All Member
States must show strong political and financial
commitment and solidarity. Sweden welcomes the new
global fund to fight HIV/AIDS and will contribute $60
million over the next three years to the fund.
A new round of broad negotiations in the World
Trade Organization (WTO) can make an important
contribution to worldwide growth and development.
But the interests and concerns of the developing
countries must be properly addressed. Every effort
must be made to liberalize trade. The example set by
the European Union — to open its market to
“everything but arms” — should be followed by others.
Developing countries should receive support in
building their capacity to fully integrate into the world
trading system and the global economy.
The global responsibility in terms of providing
more resources and greater market access to
developing countries is clear. But the main
responsibility for development rests with the
Governments and peoples in developing countries.
Good governance and sound national policies are
prerequisites for sustained development and poverty
reduction.
We need to join forces in the struggle for human
rights and democracy. When rights are respected, when
voices are heard, when society is tolerant, society also
becomes safer for all.
Violations of human rights threaten the security
and well-being not only of the individual but also of
society, and they cause tensions and conflicts.
Sustainable development and political stability can be
built only on respect for universal and indivisible
human rights and on democratic development.
Discrimination in any form is unacceptable and
incompatible with these fundamental principles. It is
the responsibility of every Government to safeguard
equal rights and opportunities for men and women, as
well as the rights of the child.
Those guilty of human rights violations and
crimes against humanity should never find refuge
behind national borders. The transfer of Mr. Milosevic
to the International Tribunal demonstrates the resolve
of the international community to act against impunity.
It carries great symbolic value and will contribute to
the process of reconciliation.
The establishment of the International Criminal
Court will strengthen our ability to try suspected
34

violators of international and humanitarian law. It is a
matter of the highest priority to have the Court
operational promptly, and I urge those States which
have not yet done so to ratify the Rome Statute.
Sweden also welcomes the initiative by the
Secretary-General to involve global business in
promoting human rights through the Global Compact.
We need to join forces to prevent violent
conflicts. We need to work against hatred and suspicion
between peoples and to stimulate a dialogue between
and within cultures. Preventing violent conflict is a
primary obligation of Member States under the United
Nations Charter, but it took us half a century to start
working towards this goal systematically. We now have
a better understanding of the complex root causes of
conflicts. The responsibility of preventing conflict
ultimately rests on every Government. Successful long-
term prevention cannot be imposed from the outside,
but the local parties should be encouraged and assisted
in containing an emerging conflict.
The Secretary-General’s report on conflict
prevention is a very valuable contribution to the
development of a global strategy. I urge all Member
States to take an active part in its follow-up.
A core task of the United Nations is to effectively
manage conflicts where prevention fails. It is the
United Nations that provides the legal foundation for
global action. Sweden therefore strongly supports the
process that the Brahimi report has set in motion. But
we, the Member States, have yet to provide the United
Nations with the necessary resources to strengthen its
capacities in the area of peace operations.
The Secretary-General’s efforts to strengthen the
ties between the United Nations and regional
organizations in the areas of conflict prevention and
peace-building are most welcome.
Cooperation with the United Nations is essential
in developing the European Union’s conflict-
prevention and crisis-management capabilities. In
Göteborg last June the Union adopted a framework for
increased interaction, so that European Union
capacities can provide real added value for the United
Nations.
We need to join forces for peace in the Middle
East. Our aim must be two States, Israel and Palestine,
with secure and recognized borders. The basis is
international law and the Security Council resolutions.
The situation has deteriorated in the past year, despite
strong efforts by the United Nations, the United States,
the European Union, Russia and others. A further
escalation must be avoided. Israel must withdraw from
the occupied territories, cease the settlements policy
and put an end to the extrajudicial executions. The
Palestinians must do everything in their power to stop
the attacks against innocent civilians. Sweden strongly
supports the recommendations of the Mitchell report,
including a monitoring mechanism, for an end to
violence and a revival of the peace process.
We must join forces for multilateral disarmament.
A world free from weapons of mass destruction would
be a much safer world. Multilateral agreements
contribute to security for the individual. They have
produced impressive results — chemical and biological
weapons have been totally banned. Still, however,
many challenges remain.
Three years ago, Sweden helped launch the New
Agenda Coalition — a group of States concerned with
the lack of progress in nuclear disarmament and
sharing a vision of a nuclear-weapon-free world. In our
case, the initiative was rooted in the firm belief that
both global and national security depend on
multilateral frameworks and platforms.
Last year, the 187 States parties to the Non-
Proliferation Treaty (NPT) adopted by consensus a
road map towards nuclear disarmament. Based on the
undertaking by the nuclear-weapon States to fully
eliminate their nuclear arsenals, a 12-step action plan
was agreed on. This promising outcome was also
confirmed by the General Assembly. All States parties
have pledged to achieve a nuclear-weapon-free world
under strict and effective international control. I
strongly urge the four States remaining outside the
Treaty to sign and ratify it.
We have a number of important instruments to
prevent testing, to ban production of weapons material
and to improve verification. The Comprehensive
Nuclear-Test-Ban Treaty, a fissile material cut-off
treaty and the Additional Protocol to the International
Atomic Energy Agency safeguards agreement pave the
way for nuclear disarmament and non-proliferation.
Now it is now time to concentrate on their
implementation.
The United States plans for a strategic missile
defence system risk having a negative impact on
disarmament, non-proliferation and the whole NPT
35

process. The ongoing consultations are welcome, but
the outcome is still uncertain. We strongly believe that
the new threats of proliferation require a multilateral
response built on the already existing safety net.
Deep cuts in strategic and tactical nuclear
arsenals are long overdue and should be accompanied
by effective mechanisms of verification and
irreversibility. Such treaty agreements can never be
replaced by unilateral declarations.
Weapons of mass destruction remain a threat to
mankind. Terrorists must not be given the opportunity
to threaten us with these weapons. Now is the time to
reinforce efforts to contain proliferation.
The United Nations remains a unique global
forum. It is the one organization we can all equally
count on and turn to for security and development — as
the safeguard of our common future. The United
Nations needs to be strengthened, and it needs reform.
We need the United Nations, and the United Nations
needs us.


